Mr. Justice Farmer, specially concurring: I was not in accord with the decision of the court in Drainage District v. Smith, but it must now be accepted as the settled law that in drainage districts organized under the Levee act commissioners who own land in the district are not competent to spread the assessment. In this case the drainage district was organized under that act, and I do not agree with what is said in the opinion of the court upon the competency of commissioners of a drainage district organized under the Farm Drainage act who own land in the district to spread the assessment, if that is what is meant by the language used in the opinion. In the first place, that question was neither directly nor remotely involved in this case. In the second place, I am unable to see why commissioners owning land in the district can be incompetent to spread the assessment in one case and competent in the other. The fact that under the Farm Drainage act provision is made for hearing objections to the assessment reviewed by some other body or tribunal than the commissioners who made it, cannot, in my judgment, remove the disqualification' that attaches because of being a. land owner in the district. It was the ownership of lands in the district that was held in the Smith case to disqualify a commissioner from making the assessment, and not that the law required objections to the assessment to be heard by the commissioners. It appears to me there can be no valid distinction upon this question between commissioners in districts organized under the Levee act and commissioners in districts organized under the Farm Drainage act.